Citation Nr: 0025612	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disability, including as secondary to service-connected 
residuals of a fracture of the left fibula.

2.  Entitlement to an increase in a 10 percent rating for 
service-connected residuals of a fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard, including a 
period of active service from September 7 to 8, 1985 
(inactive duty training during which he incurred service-
connected residuals of a left fibula (ankle) fracture).

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disability, denied service 
connection for a back disability secondary to service-
connected residuals of a fracture of the left fibula, and 
denied an increase in a 10 percent rating for service-
connected residuals of a fracture of the left fibula.  A 
personal hearing was held before an RO hearing officer in 
December 1999.

A claim for service connection for a back disability (both on 
a direct basis and as secondary to service-connected 
residuals of a fracture of the left fibula) was previously 
denied by the RO in March 1993.  This decision was not 
appealed and became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1999).  The law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  The Board notes that the RO, in its April 
1998 decision, determined that new and material evidence had 
not been submitted to reopen a claim for direct service 
connection for a back disability, but did not consider the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a back 
disability secondary to residuals of a fracture of the left 
fibula.  The RO instead adjudicated the merits of entitlement 
to service connection for a back disability secondary to 
residuals of a fracture of the left fibula.  

Even if the RO determined that new and material evidence was 
presented to reopen a claim for service connection for a back 
disability secondary to residuals of a fracture of the left 
fibula (although it does not appear that the RO did so), such 
is not binding on the Board; and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claim for service connection for 
hepatitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Accordingly, the Board finds that the issue 
currently on appeal is whether new and material evidence has 
been submitted to reopen a claim for a back disability, 
including as secondary to service-connected residuals of a 
fracture of the left fibula.

The issue of entitlement to an increased rating for service-
connected residuals of a fracture of the left fibula will be 
addressed in the remand portion of this decision.


FINDING OF FACT

In a March 1993 rating decision, the RO denied service 
connection for a back disability (on a direct basis and as 
secondary to service-connected residuals of a fracture of the 
left fibula); the veteran did not appeal.  Evidence received 
since the March 1993 determination by the RO is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disability, including 
as secondary to service-connected residuals of a fracture of 
the left fibula; and the March 1993 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in the Army National Guard from August 30, 
1985 to August 29, 1991.  This included periods of active 
duty for training and inactive duty training.  One period of 
inactive duty training was from September 7 to 8, 1985 (a 
weekend drill), and such period is considered active service 
since during such period the veteran incurred his service-
connected residuals of a left distal fibula (ankle) fracture.  
Service personnel records show he later had a period of 
initial active duty training (basic training) from February 
5, 1986 to May 20, 1986.

Service records reflect that on September 8, 1985, during 
inactive duty training (weekend drill), the veteran was 
working with an Army National Guard construction crew and 
assisting with the placement of a shovel front on blocking.  
The veteran was holding a corner of the shovel front when the 
dipper stick moved forward and struck him on the left ankle, 
causing a left distal fibula fracture.  Sworn statements made 
by the veteran and witnesses for an informal line of duty 
investigation regarding the September 8, 1985 incident 
reflect that a piece of equipment struck his leg; no mention 
was made of a back injury.  Service medical records are 
negative for a back injury and for a back disability. 

Private medical records dated in September 1985 from the 
Eastern Maine Medical Center (EMMC) emergency room show that 
on September 8, 1985, the veteran was transported to the 
hospital after incurring an injury to the left lower leg and 
ankle.  The veteran reported that he was standing in front of 
a crane when the front broke and fell on his leg.  The 
diagnosis was a fracture of the left distal fibula.  A 
dressing was applied in the emergency room and the veteran 
was told to see a doctor the next day.  Records show he was 
treated in the office of Richard J. Mazzei, M.D. the next 
day, September 9, 1985, and a short leg walking cast was 
applied for the left ankle fracture.  He received follow-up 
care for the left ankle condition later that month.  None of 
these records indicate any back problems.

In an Employer's First Report of Occupational Injury or 
Disease from the Maine Workers' Compensation Commission dated 
in September 1985, it was noted that the veteran reported 
that he was acting as a ground guide with a work crew placing 
a shovel front on blocking when a piece of the shovel front 
slid forward and struck his left leg.  It was noted that the 
veteran incurred a fracture of the left distal fibula on 
September 8, 1985.

Private medical records from EMMC dated on September 21, 1985 
reflect that on that day the veteran was involved in a motor 
vehicle accident in which his car rolled over and landed on 
its roof, crushing the roof.  The veteran was the driver and 
was not wearing a seat belt.  An ambulance report shows that 
the veteran climbed out of the side window and was walking 
prior to the arrival of the ambulance.  He complained of a 
scratch on the lower part of his right shoulder and 
complained of his right leg; he reported no other pain.  
Hospital records show that the veteran had multiple contusion 
marks on the right side of his upper and lower back.  There 
was full range of motion of all extremities, and the veteran 
was wearing a cast on his left lower extremity.  The 
diagnosis was contusions and abrasions.

A conversation record dated on September 25, 1985 reflects 
that the veteran was driving to the Armory on September 21, 
1985, when he was involved in an auto accident and taken by 
ambulance to a hospital.  It was noted that the veteran 
received bruises and low back pain.

Outpatient records from October and November 1985 show 
routine follow-up visits for the left ankle fracture 
(described as a non-displaced fracture of the lateral 
malleolus of the distal fibula).  When last seen, X-rays 
showed the left ankle fracture had healed, the ankle had full 
range of motion, and no further treatment was deemed 
necessary.  These records do not refer to back problems.

Records dated in December 1985 reflect that the veteran 
returned to work in late October 1985 at a bakery, rolling 
dough for doughnuts.

Private medical records dated in October 1990 from 
Sebasticook Valley Hospital reflect that the veteran was 
treated for complaints of left hip and back pain.  The 
veteran reported that he had back pain for 3 years, and now 
had increased pain and numbness.  He said he had not seen a 
doctor for his problems, and stated that he incurred a leg 
fracture during service in 1985.  He reported that his 
complaints had occurred several times and resolved 
spontaneously.  An X-ray study was normal, and the diagnosis 
was referred hip and leg pain from the lumbosacral spine.

In June 1992, the veteran submitted claims for service 
connection for residuals of a fracture of the left fibula and 
for a back disability.  He asserted that a piece of shovel 
front fell on him on September 8, 1985, and caused a fracture 
of the left distal fibula and 3 ruptured discs in his back.  
He related that he was treated for the fibula fracture and 
back disability on September 8, 1985 at EMMC, and for "knee 
pain caused by back" in March and April 1986 at Fort Leonard 
Wood, Missouri, during basic training.  He reported treatment 
for back pain in October 1990 at Sebasticook Valley Hospital.  
He also submitted an annotated photocopy of the September 
1985 Employer's First Report of Occupational Injury or 
Disease from the Maine Workers' Compensation Commission, in 
which he stated, "I also twisted my spine and it is getting 
progressively worse."  In a June 1992 statement, he stated 
that on September 8, 1985, a shovel front struck him, drove 
him into the ground and twisted his back.  He asserted that 
he incurred a spinal injury as a result, and had nerve 
trouble in his left leg during basic training.  He stated 
that several months later he had trouble with his back and 
the nerves in his left leg, and eventually lost a 
construction job when he was unable to pass a physical 
examination.  He said that since his back was examined in 
1990, it had progressively worsened.

At a September 1992 VA orthopedic examination, the veteran 
reported that he was injured in a crane accident in which a 
crane came down from above, struck the back of his legs, and 
forced him into the ground.  He related that he had to be dug 
out of the ground, and that he twisted his back, hips, and 
legs and incurred a fracture of the left leg.  The examiner 
noted that the records of such accident were not available.  
The veteran said that a cast was placed on his leg, he 
underwent physical therapy for three months, and was sent to 
boot camp.  He reported that during boot camp he had back 
pain which radiated down his left lower extremity to the knee 
and sometimes to the ankle.  He said he was examined at that 
time and told that his back was causing the problem.  He 
reported that he still had similar symptoms.  An X-ray study 
of the lumbosacral spine was normal.  The pertinent diagnosis 
was low back pain radiating to the left hip and knee, with no 
current findings of radiculopathy on examination.  The 
examiner stated that the veteran's reported symptoms were 
consistent with nerve root irritation, and stated, "Whether 
this relates to the injury he describes in 1985 or to another 
problem cannot be ascertained from this exam."  The 
diagnosis was chronic lumbosacral strain.

In a March 1993 decision, the RO granted service connection 
and a 10 percent rating for residuals of a fracture of the 
left fibula (distal fibula/ankle).  The RO denied service 
connection for a back disability (both on a direct basis and 
as secondary to service-connected residuals of a fracture of 
the left fibula).  The veteran was notified of this decision 
in March 1993, and he did not appeal.  Evidence submitted 
subsequent to this decision is summarized below.

Private medical records dated from May 1993 to July 1993 from 
J. W. Wickenden, M.D., reflect treatment for low back pain 
and right shoulder pain.  A May 1993 treatment note shows 
that the veteran complained of a chronic back disability.  He 
reported that his symptoms began on September 8, 1985, when 
he was injured in a crane accident.  He related that he was 
hospitalized in Missouri for back pain during basic training.  
He stated that he had a worsening back disability since that 
time.  The examiner noted that an X-ray study was essentially 
normal, and that some findings suggested a primary spinal 
stenosis.  The diagnostic impression was chronic low back 
syndrome.  A July 1993 treatment note shows that the veteran 
was recently in an accident in which he incurred a 
concussion; he stated that he had a transient increase in low 
back pain.

Private medical records dated from April 1996 to May 1997 
from P. DeRaps, Ph.D., F.N.P., reflect treatment for a 
variety of conditions, including bronchitis, jaw pain, 
anxiety, left hip pain, and left knee pain.

In April 1997, the veteran submitted a claim for service 
connection for a back disability secondary to his service-
connected leg disability.  He enclosed duplicate copies of 
private medical records dated in September 1985 from EMMC and 
Sebasticook Valley Hospital, duplicate service medical 
records, and service personnel records which reflect that he 
completed advanced individual training, including a physical 
readiness test, in May 1986.  He also enclosed a letter from 
the Social Security Administration (SSA) dated in September 
1994, reflecting that he was awarded disability benefits.

VA outpatient treatment records dated in May 1997 reflect 
that the veteran was treated for complaints of low back pain.  
A May 1997 treatment note shows that the veteran reported 
that he incurred nerve damage to the low back and left leg 
after he was hit with a shovel front in 1986.  He reported 
that he incurred a left leg fracture, which was treated, and 
that later that year he had left knee pain, and was told that 
such pain was due to a pinched nerve in his back.  He said 
his back pain was worse in the past 5 to 10 years.  The 
diagnostic assessment was chronic low back pain with 
questionable referral to the left lower extremity, and 
questionable radicular symptoms status post an injury in 
1986.

By a statement dated in June 1997, the veteran reiterated 
many of his assertions.  He asserted that he incurred a back 
injury in 1985, and was treated for such at Fort Leonard 
Wood.  He reported treatment by unnamed doctors in Maine, as 
well as treatment by Dr. Magolskee (on an unspecified date) 
and by Dr. Myers in 1997.  By  statements dated in July 1997, 
the veteran reported treatment for leg and back pain at EMMC 
in September 1985, at Fort Leonard Wood in 1986, and for back 
and hip pain by Dr. Magolski and Dr. West at Sebasticook 
Valley Hospital in May 1997.  The veteran stated that when he 
was treated at Fort Leonard Wood, he was told that he had a 
pinched nerve in his low back, and that the shovel front 
injury resulted in left curvature of the lower spine.

By a statement dated in July 1997, the veteran's wife said 
that she met the veteran in 1987 soon after he lost his job 
as a heavy equipment operator.  She said he had a lot of pain 
during all the time she was with him, and he currently had 
low back and hip pain.

In an August 1997 memorandum, a representative from the 
medical department of Fort Leonard Wood indicated that no 
medical records were available relating to the veteran.

In August 1997, the RO received private medical records from 
Sebasticook Valley Hospital dated from 1991 to 1997.  Such 
records reflect treatment for a variety of conditions, 
including hand fractures.  A May 1991 treatment note shows 
that the veteran reported incurring a fractured lumbar 
vertebra during service.  The diagnosis was a fracture of 
right fifth metacarpal.  A May 1997 X-ray study of the 
lumbosacral spine shows that there was a very slight convex 
left curvature.  A May 1997 consultation report by Dr. West 
reflects that the veteran presented with multiple complaints 
including pain of the low back, left hip, left leg, left 
ankle, and right foot.  Dr. West referred the veteran to a VA 
hospital.

At an October 1997 VA examination, the veteran reported that 
he was injured when a heavy shovel front hit the back of his 
leg, pushed him into the gravel, and twisted him around.  He 
stated that he immediately had left leg and back pain.  He 
stated that he had low back pain since this incident.  He 
reported that he was subsequently evaluated in Missouri, 
where a magnetic resonance imaging study (MRI) was performed, 
with abnormal results, but said such records were 
unavailable.  The diagnostic assessments were (1) status post 
fracture of the left distal fibula with no significant 
residual, and (2) lumbosacral strain with radiculopathy.  The 
examiner stated, "Concerning the link between the left 
fibula fracture and the back pain, it is very unlikely that 
his low back condition is the result of the fibula fracture 
which healed well and has left no significant residual.  
However, it is my belief that the low back condition is 
related to the original injury he suffered in 1985 when the 
shovel front fell on him and twisted his body around."  A 
MRI of the lumbar spine was normal, and the examiner revised 
his second diagnosis to lumbosacral strain.

In a March 1998 addendum, the VA examiner stated that his 
previous opinion linking the veteran's chronic back condition 
to his 1985 injury was based on the veteran's report of the 
injury, and based on the veteran's statement to the effect 
that he was treated in Missouri during service, and that such 
treatment included an abnormal MRI.  The doctor stated that 
he had reviewed the veteran's service medical records, which 
were negative for a back injury, and the doctor now denied 
that there was a link between the 1985 injury and the 
veteran's lumbosacral strain.

By statements dated in April and June 1998, the veteran 
reiterated many of his assertions.  In June 1998, he stated 
that his back condition was not caused by his left fibular 
fracture, but was incurred at the same time as his left 
fibular fracture, in an in-service incident involving a 
shovel front.  He said he never had back problems prior to 
that incident.  He asserted that the in-service statements 
written by him and other witnesses to describe the incident 
were written as ordered by a sergeant in order to cover up 
the actual events.  He asserted that during service he was 
treated for back, hip, and knee pain in Missouri.

In August 1998, the veteran's representative submitted 
duplicate copies of service medical records, and private 
medical and personnel records.  The veteran's representative 
also enclosed private medical records from Mayo Regional 
Hospital dated in 1989 which reflect treatment for peptic 
ulcer disease.  The veteran's representative also enclosed 
partially duplicative private medical records from 
Sebasticook Valley Hospital dated from 1988 to 1998 which 
reflect treatment for a variety of conditions, including hand 
fractures, a skull fracture, back and hip pain, peptic ulcer 
disease, and bronchitis.  The first medical record reflecting 
treatment for back complaints is dated in 1989.  An October 
1989 treatment note shows that the veteran complained of 
epigastric discomfort, nausea, and diarrhea for 2 days.  He 
also complained of mild mid-back discomfort during the past 
week.  The diagnostic assessment was peptic ulcer 
disease/viral gastroenteritis.

In September 1998, the veteran's representative submitted an 
undated statement by the veteran, in which he essentially 
reiterated his assertions.  He stated that he had no back 
pain prior to military service.  He said he participated in a 
weekend National Guard drill, prior to basic training, in 
which construction work was performed.  He said that some of 
the crane operators were using marijuana, and that he was 
injured by a shovel front when a crane operator intentionally 
bounced it around.  He asserted that he was struck in the leg 
and driven into the ground.  He stated that he and other 
witnesses were given a false story to write regarding the 
incident, and they did so.  He stated that he later 
experienced severe back and leg pain during basic training, 
and had such pain ever since.

In October 1998, the SSA submitted the veteran's SSA records 
to the RO.  The veteran was awarded disability benefits in 
1994 based on a personality disorder/substance abuse 
disorder.  SSA records reflect medical treatment and 
evaluation for a variety of conditions, and many of the 
records are duplicates of records already on file.  The new 
records include a VA medical record dated in September 1992 
which reflects treatment for an upper respiratory infection, 
a June 1993 pain questionnaire in which the veteran reported 
that his back pain began in 1985, a July 1993 private 
psychiatric evaluation which reflects that the veteran 
reported that he was disabled since April 1991 due to back 
and hand disabilities, and a July 1993 private medical 
evaluation which reflects that the veteran reiterated many of 
his assertions regarding the in-service incident.  The 
examiner noted definite tenderness and spasm in the left 
lumbar area.  VA outpatient treatment records dated from 1997 
to 1998 reflect treatment for chronic low back pain, and show 
that the veteran reiterated many of his assertions regarding 
the in-service incident.  A September 1997 VA outpatient 
treatment record shows that the examiner diagnosed chronic 
low back pain and left lower extremity discomfort, status 
post fractured leg and soft tissue injury in 1986, and 
currently disabling.  SSA records also include a July 1998 
private psychiatric evaluation which reflects that the 
veteran reiterated many of his assertions regarding the in-
service incident.

At a December 1999 RO hearing, the veteran reiterated many of 
his assertions.  He essentially stated that he incurred a 
back disability during National Guard service, in the same 
incident in which his left leg was injured.  He reported 
treatment for back pain during basic training.  He said that 
his back was not injured during a car accident shortly after 
his leg was fractured.  He stated that a private doctor told 
him his current back disability was caused by the in-service 
accident in which his leg was fractured.  He and his wife 
testified that he currently had chronic low back pain which 
limited his activities.  The veteran stated that his back 
disability was not caused by his residuals of a fracture of 
the left fibula, but was incurred during service.

In June 2000, the veteran submitted service medical records 
dated in 1986.  Such records reflect that he was treated for 
otitis media, ankle pain which radiated to the knee, and a 
knee sprain incurred in a fall in February 1986.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
"Active military service" included periods of "active duty" 
or "active duty for training" during which the individual was 
disabled from a disease or injury which was incurred in or 
aggravated in the line of duty, and any period of "inactive 
duty training" during which the individual was disabled from 
an injury incurred in or aggravated in the line of duty.  
38 C.F.R. § 101(24).  The veteran was in the National Guard 
from August 1985 to August 1991, during which time he had 
various periods of active duty for training and inactive duty 
training.  One of the periods of inactive duty training, 
September 7-8, 1985, is considered active service since 
during such period the veteran incurred his service-connected 
residuals of a fracture of the left distal fibula (ankle).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, a claim for service connection for a 
back disability (both on a direct basis and as secondary to 
service-connected residuals of a fracture of the left fibula) 
was denied by the RO in March 1993.  The veteran did not 
appeal this determination; and the decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for a 
back disability in March 1993, it considered service and 
private medical records which showed that a fracture of the 
left distal fibula (ankle) was incurred in a construction 
accident during a weekend drill on September 8, 1985, and 
routine care was given for that injury in the weeks that 
followed.  Such records were negative for a back injury or 
disability.  The RO also considered contemporaneous 
statements by the veteran and other witnesses regarding the 
accident.  Such statements were also negative for a back 
injury or disability.  The RO also considered private medical 
records reflecting that the veteran sustained multiple 
contusions to his back in a car accident on September 21, 
1985.  The RO also considered private medical records dated 
in 1990 reflecting that the veteran was treated for 
complaints of low back pain, which the veteran said began 3 
years before.  The RO considered a report of a September 1992 
VA examination, in which the examiner diagnosed chronic 
lumbosacral strain, and opined, "Whether this relates to the 
injury he describes in 1985 or to another problem cannot be 
ascertained from this exam."  The RO also considered the 
veteran's statements to the effect that he incurred a back 
disability in the same accident in which he incurred a 
fracture of the left fibula.  At the time of the March 1993 
RO decision, there was no competent medical evidence linking 
the current back disability with service or with service-
connected residuals of a fracture of the left fibula.

Since the March 1993 decision, the veteran has submitted 
duplicate copies of service records and VA and private 
medical records.  Such records are redundant, not new.  38 
C.F.R. § 3.156(a).

Evidence submitted since the March 1993 RO decision includes 
some additional service medical  records reflecting that the 
veteran was treated for ankle pain, a knee strain, and otitis 
media in 1986, service personnel records from the veteran's 
period of initial active duty training, and some medical 
records reflecting treatment since 1988 for a variety of 
conditions unrelated to the back.  While this evidence is 
new, it is not material evidence as it does not refer to a 
back condition, nor does it link a current back condition 
with service or with service-connected residuals of a 
fracture of the left fibula, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.

Evidence submitted since the March 1993 decision also 
includes SSA records, VA medical records, and private medical 
records, all from years after the veteran's active service, 
reflecting that he has a chronic low back disability.  This 
evidence is cumulative, not new, as it merely reflects the 
continued existence of a back disability first diagnosed 
years after active service.  The evidence is also not 
material, as it does not link a chronic back disability with 
incidents of service or with service-connected residuals of a 
fracture of the left fibula; the evidence therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board notes that some of the post-active service medical 
records received since the 1993 RO decision relate that the 
veteran reported that he incurred a back disability during 
military service.  Such information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence of 
causality and is not material evidence to reopen the claim; a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993).  In this regard the Board notes that in a report of 
an October 1997 VA examination, the examiner opined that the 
veteran's current back disability was related to a 1985 
service incident involving a shovel front.  However, in March 
1998, the examiner indicated that his earlier opinion was 
based on the veteran's report of such injury, and after 
review of the historical records the earlier opinion was 
erroneous; and the examiner indicated there was in fact no 
link between the current back disability and the 1985 service 
incident.  As the examiner's initial opinion was based on the 
veteran's reported history, and as he later opined that there 
was no link, the Board finds that the examination report and 
addendum, although new, are not material, as they do not link 
a chronic back disability, shown years after service and 
currently, with incidents of service or with service-
connected residuals of a fracture of the left fibula; the 
evidence therefore is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.; 38 C.F.R. § 3.156(a).

Since the 1993 RO decision, the veteran has submitted 
statements, to the effect that he has a current back 
disability which was incurred in a construction accident 
during military service.  The veteran's assertions are not 
new as they are duplicative of his statements which were of 
record at the time of the prior final denial of the claims 
for service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  

The Board concludes that new and material evidence has not 
been submitted since the March 1993 RO decision which denied 
direct and secondary service connection for a back condition.  
Thus, the claim for service connection has not been reopened, 
and the March 1993 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a back disability, including as secondary to service-
connected residuals of a fracture of the left fibula,  is 
denied.


REMAND

The veteran contends that his service-connected residuals of 
a fracture of the left fibula are more disabling than 
currently evaluated.  His claim for an increased rating is 
well grounded, meaning plausible, and the file shows there is 
a further VA duty to assist in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The RO has evaluated the veteran's residuals of a fracture of 
the left fibula under the criteria of 38 C.F.R. § 4.71a, Code 
5271 (pertaining to limited motion of the ankle).  At the 
most recent VA orthopedic examination, in October 1997, the 
examiner did not report the range of motion of the veteran's 
left ankle.  Governing regulation provides that if an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  Hence the Board finds that another VA 
examination should be performed to evaluate the veteran's 
residuals of a fracture of the left fibula.  The examiner 
should be asked to consider the effects of pain and 
functional loss, as discussed in 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

On remand, any recent treatment records regarding the 
veteran's left leg disability should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Thus the case is remanded to the RO for the following action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a left ankle condition 
since 1998.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his residuals 
of a fracture of the left fibula (ankle).  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
findings, including range of motion in 
degrees, should be reported in detail.  
The examiner should note any objective 
signs of left ankle pain on motion, 
weakened movement, excess fatigability, 
incoordination, swelling, deformity, and 
atrophy. 

3.  After the above development has been 
completed, the RO should review the claim 
for an increased rating for residuals of 
a fracture of the left fibula.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 



